Citation Nr: 0502585	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Eligibility for payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code. 


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1983.  He died in December 1999.  The appellant is his 
daughter.  

This matter comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2002 
determination by the RO in Atlanta, Georgia, that the 
appellant was not eligible for payment of DEA benefits.  The 
appellant perfected a timely appeal of that decision.  

The appellant was scheduled to testify at a hearing held 
before a Veterans Law Judge at the local RO in December 2003.  
She requested that the hearing be rescheduled pending receipt 
of additional evidence.  Accordingly, the RO rescheduled the 
hearing for September 2004.  The appellant did not appear at 
the September 2004 hearing and has provided no explanation as 
to her failure to report for the hearing.  In light of the 
above, the Board finds that the appellant's request to 
testify at a Board hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704 (2004).  


FINDINGS OF FACT

1.  The appellant was born in July 1973, and is the daughter 
of the veteran.  

2.  The veteran died in December 1999.

3.  In August 2002, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance.


CONCLUSION OF LAW

The criteria for eligibility for entitlement to DEA benefits 
under the provisions of Title 38, Chapter 35, United States 
Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5107 
(West 2002); 38 C.F.R. § 21.3040(c) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA requires that VA must provide notice that 
informs the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The RO has not notified the appellant of all of the specific 
provisions of the new law or performed additional development 
regarding her claim for Chapter 35 educational benefits.  
However, the essential facts by which the appeal must be 
decided are not in dispute.  The matter to be resolved is 
legal in nature, and its outcome is determined by the 
interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  Given the nature of the issue, procurement of 
additional evidence would not strengthen the appellant's 
claim.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  Consequently, the VCAA is not applicable to 
the matter decided herein and no further action to comply 
with its provisions is required.  

Moreover, the appellant has been notified of the reasons for 
the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the appellant's claim 
lacks legal merit.  As it is the law, and not the facts, that 
are dispositive of the appeal, the duties to notify and 
assist imposed by the VCAA are not applicable in this case.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  


II.  Eligibility for payment of DEA benefits.

In Chapter 35 of Title 38, Congress authorized post-secondary 
educational assistance benefits for, inter alia, "a child of 
a person who ... has a total disability permanent in nature 
resulting from a service-connected disability, or who died 
while a disability so evaluated was in existence."  
38 U.S.C.A. § 3501(a)(1).  In this case, a rating decision 
dated in June 2002 established service connection for the 
cause of the veteran's death as well as basic eligibility for 
benefits under Chapter 35 of Title 38.  The provisions of 38 
U.S.C.A. § 3512(a) restricts the payment of educational 
benefits to "the period beginning on the person's eighteenth 
birthday, or on the successful completion of the person's 
secondary schooling, whichever first occurs, and ending on 
the person's twenty-sixth birthday."  The provisions of 
38 C.F.R. § 21.3041(d) provide for exceptions which extend 
the qualifying period.  A modification of the eligibility 
period may be granted if the veteran-parent died between the 
child's 18th and 26th birthdays.  In such cases, the basic 
ending date for eligibility will be the child's 26th birthday 
or 8 years from the date of the relevant occurrence, 
whichever is later.  However, in no case will the modified 
ending date extend beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(d).

The appellant has essentially asserted that she is entitled 
to a "modified" ending date that entitles her to receive 
educational benefits after age 26.  The appellant's birth 
certificate reveals that she was born in July 1973.  Thus, 
her 26th birthday was in July 1999, which was prior to the 
veteran's death.  For this reason, the Board finds that the 
criteria for a "modified" ending date are not met and that 
eligibility for educational benefits under the provisions of 
Title 38, Chapter 35, United States Code, have not been met.  
See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. § 21.3021.  
The appellant's 26th birthday had already past when the 
veteran died, and the Board finds that there is no other 
possible circumstances indicated under which the delimitating 
date could be modified or extended.  38 C.F.R. § 21.3041(d), 
(e).  

The appellant indicates that she had met with a VA advisor 
who informed her that she would be entitled to educational 
benefits since service connection had been granted for the 
cause of his death.  It is argued that since the veteran 
suffered from diabetes since approximately 1973 and was 
unable to provide funds to pay for her education, an 
exception should be made in her case.  While the Board is 
very sympathetic to the appellant, both the Board and the 
appellant are bound by the law, and this decision is dictated 
by the relevant statutes and regulations.  Moreover, the 
Board is without authority to grant benefits simply because 
the result may appear to be equitable.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
It is further observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).  

In summary, the Board finds that the appellant had reached 
her 26th birthday prior to the date of the veteran's death.  
Therefore, the appellant's claim for basic eligibility for 
entitlement to DEA benefits under the provisions of Title 38, 
Chapter 35, United States Code must be denied as a matter of 
law.  The legal criteria governing eligibility for Chapter 35 
educational assistance are clear and specific.  As such, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for payment of DEA benefits under Chapter 35, 
Title 38, United States Code is denied as a matter of law.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


